Filed 5/30/13 P. v. Alvarado CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                     COURT OF APPEA, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062206

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS252155)

ALFONSO ALVARADO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kathleen

M. Lewis, Judge. Affirmed.



         Cynthia A. Grimm, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a plea agreement, defendant Alfonso Alvarado pled guilty to one count

of forcibly committing a lewd act on a person under the age of 14 and admitted that at the

time of the offense he was over the age of 16. (Pen. Code, § 288, subd. (b)(1); Welf. &
Inst. Code, § 707, subd. (d)(1).) In exchange for the plea, the district attorney agreed to

dismiss one count of sodomy by force on a person under the age of 14 (Pen. Code, § 286,

subd. (c)(2)(A) & (B)) and four other counts of forcible lewd acts on a person under the

age of 14. Alvarado stipulated to a sentencing range of from five to 10 years.

       At sentencing, the victim, who is Alvarado's cousin, submitted a statement

describing his continuing trauma, and the victim's psychologist submitted a statement in

which he described the victim's continuing and irreparable harm. Although Alvarado

submitted statements from a number of family members and other individuals in

mitigation, the trial court imposed the upper term of 10 years in state prison.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel lists as a possible, but not arguable, issue:

       Whether the trial court abused its discretion in imposing the upper term.

       We granted Alvarado permission to file a brief on his own behalf. He has not

responded. Our review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436,

and Anders v. California, supra, 386 U.S. 738, including the possible issue listed

pursuant to Anders v. California, has disclosed no reasonably arguable appellate issues.

       We find that Alvarado was adequately represented both at trial and on appeal.




                                              2
                                DISPOSITION

    The judgment is affirmed.




                                              BENKE, Acting P. J.

WE CONCUR:


              McDONALD, J.


               O'ROURKE, J.




                                     3